Order entered May 15, 2019




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-19-00378-CV

             METHODIST RICHARDSON MEDICAL CENTER, Appellant

                                           V.

                               TINA CELLARS, Appellee

                    On Appeal from the 101st Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-18-09173

                                       ORDER
      Before the Court is appellee’s May 13, 2019 motion for an extension of time to file a

brief. We GRANT the motion and extend the time to May 28, 2019.


                                                  /s/   KEN MOLBERG
                                                        JUSTICE